Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  “bevelled” should be - -beveled- -and “swivelling” should be - -swiveling- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0048650 to Gupta et al.
Re Claim 1, Gupta et al disclose a vehicle front structure, comprising: a side member (11 front see figure 4; figure 6 annotated below) for supporting a vehicle bumper beam (6), the side member extending along a longitudinal axis between a first end for connecting to the vehicle bumper beam (paragraph [0023], 6) and a second end for connecting to a bulkhead (11 rear), and a lateral extension member (100) extending substantially perpendicular with respect to the longitudinal axis of the side member and outward with respect to the vehicle front structure, the lateral extension member being connected to the side member and the lateral extension member being configured to exert a bending moment to the side member, and a bending strength of the lateral extension member (figure 16) in a backward direction towards the side member (11 front) being higher compared to a bending strength in a forward direction away from the side member (see figures 15 and 16).

    PNG
    media_image1.png
    657
    856
    media_image1.png
    Greyscale


Re Claim 2, Gupta et al disclose the lateral extension member being connected to the side member at the first end (rear end) of the side member (11 front, see figure 6).
Re Claim 3, Gupta et al discloses the vehicle front structure comprising: a bumper beam, an impact absorbing unit (21, 22) connected to the bumper beam and the first end of the side member (11 front), and defining a deformation zone between the bumper beam and the side member for smooth reduction of a vehicle impact velocity, a mounting system (110, 151, 160, 112) for mounting the lateral extension member (100, 140, 130) to the impact absorbing unit (21) and/or the first end of the side member, and configured to exert the bending moment to the side member (11).
Re Claim 4, Gupta et al disclose the lateral extension member extending further than the bumper beam for increasing an impact surface facing the forward direction (see figure 15, outline bumper 6).
Re Claim 10, Gupta et al disclose the lateral extension member comprising a weakened section for determining a failure load and/or failure mechanism of the lateral extension member (cutout 195 and mounting holes).
Re Claim 11, Gupta et al disclose the weakened section comprising a through hole (195 and mounting holes).
Re Claim 12, Gupta et al disclose the lateral extension member comprising a mounting projection (110) for accommodating in the mounting system, and the mounting projection being coupled to the mounting system through fastening means like a pair of bolts (160).
Re Claim 13, Gupta et al disclose the lateral extension member comprising a pair of mounting projections, and at least one of the pair of mounting projections (110, 151) being accommodated in the mounting system with a sliding fit (into the frame 11).
Re Claim 15, Gupta et al disclose the lateral extension member comprising a stop surface (172) abutting the mounting system for exerting the bending moment to the side member and activating side member  deformation.

Allowable Subject Matter
Claims 5-9, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612